WiNslow, J.
The defect supposed to exist in this complaint is that the semiannual instalments of interest do not, by the terms of the note, become due on a day certain, and that a demand was necessary before a default took place. The point is manifestly not well taken. The note was dated, executed, and delivered on the 26th of June, and by its terms interest is payable semiannually. This fixes the date of payment at the end of every six months thereafter. An instalment of interest therefore was due June 26, 1895, and no demand was necessary to create a default.
By the Gourt.— Order affirmed.